Citation Nr: 0704718	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a rating in excess of 10 percent for 
pulmonary tuberculosis.

4.  Entitlement to a compensable rating for an abscess of the 
right thigh.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

The issue of a compensable rating for an abscess of the right 
thigh comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the claim.  The service connection 
issues and the rating for TB come before the Board from a 
November 2005 rating decision which denied those claims.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  See December 2006 statement, "I am agreeing to 
waive consideration of any new evidence . . ."  The Board 
may consider the appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  There is no medical evidence relating the veteran's 
dysthymic disorder to any event or injury in service.

2.  The veteran's hepatitis C is the result of his 
intravenous drug use.

3.  The veteran's service-connected TB has been inactive 
throughout the period on appeal and manifested by pulmonary 
function test scores of 97 percent FVC, 87 percent FEV-1, 72 
percent FEV-1/FVC and 72 percent DLCO. 

4.  The veteran's service-connected abscess of the posterior 
right thigh has been manifested by a hypopigmented and 
indurated scar with no medical evidence of recurrent 
drainage.




CONCLUSIONS OF LAW

1.  The veteran's dysthymic disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  The veteran's hepatitis C was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.301, 
3.303 (2006).

3.  The criteria for an evaluation greater than 10 percent 
for TB are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Codes 6600, 6730, 6731 (2006).

4.  The criteria for a compensable rating for an abscess of 
the posterior right thigh are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



a. Dysthymic Disorder

The veteran has been diagnosed with a dysthymic (depressive) 
disorder.  The veteran has been seen at the Wichita VAMC 
Mental Health Clinic numerous times since 2002.  The Board is 
satisfied with the evidence of current disability. 

The Board has reviewed the veteran's service medical records 
and can find no mention of a mood disorder.  The veteran has 
not identified the point at which the dysthymic disorder 
became manifest.  None is apparent from the record.  The 
veteran denied any depression at a substance abuse program 
screening evaluation in March 1984.  However, he complained 
of depression during a 1983 VA examination.  Without evidence 
that the dysthymic disorder was incurred in service, the 
claim must fail.  See Hickman, supra.

Furthermore, there is no evidence that the veteran's 
dysthymic disorder is related to service.  A psychiatric 
disorder was first diagnosed in 1996 during VA 
hospitalization from February to March 1996 for detox.  A 
September 2002 report from Dr. Bruce Nystrom concluded that 
the veteran's mild depressive symptoms were a combination of 
reaction to his hepatitis C and his recent release from 
prison with accompanying lifestyle changes. An August 2003 
treatment note indicates that the veteran is depressed 
because he is "not going anywhere."  A September 2002 
psychological examination indicated that the veteran's 
depression is secondary to his health, in particular the 
advancement of his hepatitis.  As will be discussed below, 
his hepatitis is not service connected.  Without evidence 
that the veteran's dysthymic disorder is attributable to an 
event or occurrence in service, the claim must fail.  See 
Hickman, supra.

b. Hepatitis C

In this case, the evidence must show that the veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's death.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2006).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
See 38 C.F.R. § 3.301(d) (2006) (regarding service connection 
where disability or death is a result of abuse of drugs.).  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2006).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2006).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(m) (2006).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

The veteran has a longstanding diagnosis of hepatitis C.  The 
veteran had elevated results on a liver function test in 
March 1984.  Hepatitis C was diagnosed following a liver 
biopsy in August 1994, which also found fibrosis.  The Board 
is satisfied with the proof of current disability.

The veteran contends that he contracted hepatitis C during 
service via intravenous drug use.  He indicated in his August 
2006 Form 9 that he had been hospitalized with an overdose 
while stationed in Germany in service.  The Board notes that 
there is no record of hepatitis C in the veteran's service 
medical records.  The first mention of abnormal liver 
function occurred in 1984.  The veteran reported to a VA 
substance abuse program in March 1984.  The history he 
provided at that time was that he had abused a variety of 
drugs including marijuana, cocaine, alcohol, Ritalin and 
Talwin.  He indicated that he had used cocaine intravenously 
and intranasally about ten times.  The veteran was admitted 
to the substance abuse program and a screening evaluation was 
performed.  The intake note discusses several abnormal liver 
readings.  The veteran had a negative test for hepatitis B.  
The March 1984 intake note is the first to indicate that the 
veteran had a substance abuse addiction.  There is no 
evidence that the veteran had risk factors of blood 
transfusions before 1992, hemodialysis, high-risk sexual 
activity, was ever a health care worker, and or had 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  His sole risk factor is cocaine usage, both 
intravenously and intranasally.

From the veteran's own allegations and reported history, he 
contracted hepatitis C through drug abuse.  The Board has 
reviewed the claims file for any of the other risk factors 
for hepatitis C infection and can find none.  Without 
evidence of any risk factor that might have led to infection 
other than drug use, the Board must find that the veteran's 
hepatitis C was not incurred in the line of duty.  See 
38 C.F.R. § 3.301(d).  The claim must fail.  See Hickman, 
supra.  

II.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

a. Pulmonary Tuberculosis

Initially, the Board notes that in the course of this appeal 
the veteran argues that his initial 100 percent rating for 
pulmonary tuberculosis never should have been reduced, which 
occurred in a February 1984 rating decision.  However, the 
veteran did file an appeal at that time, and a June 1985 
Board decision concluded the 10 percent rating assigned by 
the RO was appropriate.  That Board decision is final; 
reconsideration has not been ordered.  Although the veteran 
states in general that he feels his rating never should have 
been reduced, he has never stated that the decisions at issue 
here were clearly and unmistakably erroneous, so the Board 
has no jurisdiction now to revisit the issue of the reduction 
in rating.

VA's rating schedule sets forth criteria pertaining to cases 
involving pulmonary tuberculosis based on either active or 
inactive disease processes.  These criteria provide that 
chronic pulmonary tuberculosis, if active, will warrant 
assignment of a 100 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6730.  Under DC 6731, chronic inactive 
pulmonary tuberculosis is to be evaluated depending on the 
specific findings, to include the residuals of interstitial 
lung disease, restrictive lung disease or obstructive lung 
disease, as appropriate (and otherwise, including 
thoracoplasty where that has occurred in connection with 
disease evaluation and treatment).  Where there is 
restrictive airway disease of any of the three types 
referenced above, then the disability rating provided is to 
be determined in accordance with the results of a Pulmonary 
Function Test (PFT) and other relevant indicia concerning 
respiratory capacity (set forth in the applicable rating 
formula for each disease type) such as maximum exercise 
capacity, or required outpatient oxygen therapy.  See 
generally, 38 C.F.R. § 4.97 (schedule of ratings, respiratory 
system).

The Ratings Schedule provides alternative DCs for veterans 
initially entitled to compensation for tuberculosis on or 
before August 19, 1968.  The Board notes that the veteran 
first developed pulmonary tuberculosis in 1980.  These 
ratings are not applicable in the instant case.  

At the veteran's August 2005 VA examination, the examiner 
noted that the veteran's tuberculosis has been inactive since 
1983.  The examiner also noted that the veteran's residuals 
were of an obstructive lung disease type.  Accordingly, the 
Board will rate the veteran's inactive pulmonary tuberculosis 
under DC 6731.  When obstructive lung disease is the major 
residual, the residuals shall be rated as chronic bronchitis 
(Diagnostic Code 6600).  38 C.F.R. § 4.97, Diagnostic Code 
6731.  

The veteran currently receives a 10 percent rating for his 
tuberculosis residuals.  DC 6600 provides ratings of 30 
percent and higher, provided that the evidence shows, at a 
minimum, pulmonary function test results of FEV-1 of 56 to 70 
percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) 56 to 65 percent predicted.  Post-bronchodilator test 
results are to be applied.  See 71 Fed. Reg. 52457 (Sept. 6, 
2006); see also 61 Fed. Reg. 46728 (Sept. 5, 1996).

At his August 2005 VA examination, the veteran underwent 
pulmonary function tests.  He had a FEV-1 of 87, FEV-1/FVC of 
72 and a DLCO of 72 percent post-bronchodilator.  These 
scores clearly do not meet the minimum requirements for a 
higher rating.  This is the sole pulmonary function test of 
record since the veteran filed his claim for an increased 
rating.  The last pulmonary function tests prior to August 
2005 occurred in November 2002.  The test score report does 
not include post-bronchodilator results.  Furthermore, the 
tests did not include DLCO scores.  The results are not 
adequate for ratings purposes.  There is, in short, no 
showing that the veteran's residuals of tuberculosis have met 
the criteria for a higher rating at any time during the 
period on appeal.  See 38 C.F.R. § 4.97, DCs 6600, 6730, 6731 
(2006).

The veteran also reported occasional hemoptosis, dyspnea, 
fatigue, weakness and weight loss at his August 2005 VA 
examination.  His fatigue and weakness were attributed to his 
hepatitis.  Small, granulomatous calcifications were seen by 
x-ray.  The veteran had mild hyperinflation of both lungs and 
decreased breath sounds of the left and right upper lobes.  
The Board notes that these symptoms are not part of the 
objective criteria for rating inactive pulmonary tuberculosis 
and cannot, on their own, entitle the veteran to a separate 
rating.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for pulmonary tuberculosis.  See Gilbert, 1 
Vet. App. at 53.



b. Abscess of the Posterior Right Thigh

The veteran is currently rated as noncompensably disabling 
for an abscess of the posterior right thigh.  The RO assigned 
DC 7899-7805 for his disability.  The code indicates a rating 
by analogy to DC 7805, for other scars, rated on limitation 
of function of the affected part.  

The veteran's disability was evaluated at an April 2003 VA 
examination.  The examiner noted that the veteran had a 
hypopigmented, indurated scar where an abscess near the 
rectum had been drained both during service and by VA.  While 
the veteran complained of further draining from the abscess, 
there was no indication of tenderness or drainage at the 
examination.  

The Board can find no instance in the veteran's recent 
medical records to support a finding of further 
symptomatology.  The veteran has sought medical treatment 
from VA extensively in the last ten years.  During that time, 
he has not once complained of the abscess.  This is despite 
significant and ongoing treatment for not only the hepatitis 
C and dysthymic disorder discussed above, but hospitalization 
following foot surgery and care while in a domiciliary 
program.  The veteran has a host of current medical disorders 
beyond those listed here.  At no time, however, is the 
abscess listed as an active problem.  There is simply no 
medical evidence to support a contention that the site of the 
abscess has any sort of ongoing disease process.

Accordingly, the Board will rate the veteran's disability for 
the scar which was identified at the April 2003 examination.  
DC 7801 applies to scars, other than head, face, or neck, 
that are deep or that cause limited motion.  DC 7802 provides 
that scars, other than the head, face or neck that are 
superficial and do not cause limited motion, that occupy an 
area or areas of 144 square inches (929 square centimeters) 
or greater, warrant a 10 percent evaluation.  DC 7803 
provides that scars that are superficial, unstable, warrant a 
10 percent evaluation.  DC 7804 provides that scars that are 
superficial, painful on examination, warrant a 10 percent 
evaluation.  Under DC 7805, other scars are rated on 
limitation of function of the affected part.  DC 7800 rates 
disfigurement of the head, face and neck and is clearly 
inapplicable in this case.  

Note (1) to DC 7801 indicates that scars which are deep are 
those associated with underlying tissue damage.  There is no 
indication that there is any underlying tissue damage.  At 
each instance of drainage, there is evidence to show that the 
abscess was no more than superficial, as is the scar.  
Accordingly, DC 7801 is inapplicable.  

Of the ratings provisions which cover superficial scars, the 
Board finds that a compensable rating is not warranted.  
While the scar was not measured, the Board has reviewed the 
surgical notes associated with the drainage operations in 
service and by VA.  There is no possible way that the scar 
could cover 144 square inches.  A rating under DC 7802 is not 
warranted.  As discussed above, the Board can find no 
evidence of continued drainage.  There is no evidence of loss 
of covering.  Therefore, the scar is not unstable and a 
rating under DC 7803 is not warranted.  The scar was not 
tender at examination, and there is no indication of pain on 
examination; therefore a rating under DC 7804 is not 
warranted.  Finally, while the scar is indurated, there is no 
indication that it limits the function of the thigh or 
rectum.  A compensable rating is not warranted under DC 7805.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable rating for an abscess of the posterior right 
thigh.  See Gilbert, 1 Vet. App. at 53.

III.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in March 2003 fully satisfied the duty to 
notify provisions on the claim for a compensable rating for 
an abscess of the posterior right thigh.  Letters dated in 
February and October 2004 fully satisfied the duty to notify 
provisions for the remaining claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  These letters 
were sent prior to the initial adjudications of the veteran's 
claims.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2003 letter informed him that additional 
information or evidence was needed to support his abscess 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The February and October 
2004 letters told him to provide any relevant evidence in his 
possession for the remaining claims.  Id.  To the extent 
these letters were insufficient in any respect, the veteran 
was sent another letter in July 2005, fully complying with 
VCAA's notification procedures, and this was followed by RO 
readjudication of the claims.

Since the RO assigned the noncompensable disability rating 
for the service connected abscess and the 10 percent 
disability rating at issue here for the veteran's service-
connected pulmonary tuberculosis, and the Board has concluded 
that the preponderance of the evidence is against assigning 
higher ratings, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Records were obtained from 
the Social Security Administration.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examinations in 
2003 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's abscess or pulmonary tuberculosis since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003 and 
2005 VA examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

The Board concludes an examination is not needed on the claim 
for service connection for a dysthymic disorder because the 
only evidence indicating the veteran "suffered an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The U.S. Court of Appeals for Veterans 
Claims has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

The Board also concludes an examination is not needed on the 
claim for service connection for hepatitis C because there is 
no evidence of a liver disorder in service and the only risk 
factor identified either by the veteran or by the Board's 
review of the veteran's service medical records is 
intravenous drug use.  Because service connection is 
precluded as a matter of law for disabilities arising from 
willful misconduct such as intravenous drug use, there is no 
possibility that an examination could substantiate the claim.  
See 38 C.F.R. § 3.301.  Without evidence of a liver disorder 
in service, there is no possibility of substantiating the 
claim on alternate grounds.  Accordingly, no examination is 
warranted.  See Duenas, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a dysthymic disorder is 
denied.

Entitlement to service connection for hepatitis C is denied. 

Entitlement to a rating in excess of 10 percent for pulmonary 
tuberculosis is denied.

Entitlement to a compensable rating for an abscess of the 
right thigh is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


